DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-6, 8-9, 11-12, 14-15, 17-18, and 20 have been amended in the response filed June 1, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 31.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-5, 11, and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 3, 11, and 17 recite: “determining a first set of mutually exclusive events from the plurality of events and a second set of non-mutually exclusive events from the plurality of events” in lines 3-4 of the claims. Although providing literal support throughout the disclosure, the determination of a first set of mutually exclusive events and a second set of non-mutually exclusive events is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time the application was filed. For example, the disclosure describes:
[0021] Some products are mutually exclusive as alternative version or incompatible options. Some products may be non-exclusive and with high probability of purchasing as a set with some other products, e.g. main product and accessories.
[0030] Further, a product catalog may offer some products where purchasing them at the same time may be classified as a mutually exclusive event. For example, mutually exclusive events may be a purchase of a T-shirt of size S and a purchase of a T-shirt of size XL. Also, at the product catalog there may be products that are not mutually exclusive. For example, they may be complementary products, such as hats and gloves.
[0031] In some instances, a group of products provided through a product catalog can be interlinked by the type of products, accessories of parent product or customer pattern of buying similar products together. For example, a person buying bread online is most probably be buying the egg and/or jam as well. There is no explicit relationship between such product associations, but these kinds of relationships can be derived implicitly based on the user buying pattern and the products being sold within the same cart defined for purchasing products from the product catalog. in a given user session.
[0070] For example, a first event and a second event from the plurality of events are mutually exclusive when a first product associated with the first event is an alternative to a second product associated with the second event.
Although disclosing that mutually exclusive and non-mutually exclusive events are determined, the disclosure does not adequately describe how the events are decided to be either mutually exclusive or non-mutually exclusive, for example, by using a specific equation, calculation, or algorithm. The disclosure describes that mutually exclusive events can be products that are alternatives or incompatible, and non-mutually exclusive events can be main product and accessories or complementary products. However, the explicit method used to decide which events are mutually exclusive and non-mutually exclusive in order to achieve determining the first and second sets of events is not adequately disclosed. Applicant’s failure to disclose the intended method in which the events are determined to be either mutually exclusive or non-mutually exclusive raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection. 
	Claims 4-5 inherit the deficiencies of claim 3, and therefore are also rejected.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5, 11, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 11, and 17 recite: “determining a first set of mutually exclusive events from the plurality of events and a second set of non-mutually exclusive events from the plurality of events” in lines 3-4 of the claims. Determining mutually exclusive and non-mutually exclusive events from the plurality of events renders the claim indefinite because it is unclear how the events are determined to be mutually exclusive or non-mutually exclusive. The disclosure describes several examples, including that mutually exclusive events can be products that are alternatives or incompatible, and non-mutually exclusive events can be main product and accessories or complementary products. However, the explicit method used to decide which events are mutually exclusive and non-mutually exclusive in order to achieve determining the first and second sets of events is unclear. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the explicit manner in which Applicant intends the events to be determined as mutually exclusive or non-mutually exclusive. Thus, the claims are indefinite, and the claims are rejected.
Claims 4-5 inherit the deficiencies noted in claim 3, and therefore are also rejected. 

For the purposes of examination, the Examiner will interpret the manner of “determining a first set of mutually exclusive events from the plurality of events and a second set of non-mutually exclusive events from the plurality of events” as any method for determining whether an event is mutually exclusive or non-mutually exclusive.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-8, is directed to a process. Additionally, the non-transitory computer readable medium, as claimed in claims 9-14, is directed to an article of manufacture. Furthermore, the system, as claimed in claims 15-20, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of product recommendation. Specifically, representative claim 1 recites the abstract idea of: 
collecting data for user interactions performed through a product catalog provided, wherein the user interactions are performed by a plurality of users in relation to a plurality of products provided through the product catalog; 
based on the data for the user interactions, determining a plurality of events corresponding to respective user interactions, wherein a first event from the plurality of events is associated with purchasing at least one product from the plurality of products provided through the product catalog, one or more properties of the at least one product, and a user profile including user properties of a user from the plurality of users corresponding to the respective user interaction corresponding to the first event; 
determining a plurality of probability values, each probability corresponding to a respective event of the plurality of events, wherein a first probability value from the plurality of probability values defines a probability for performing a purchase event executed by a corresponding user interaction from the user interactions, wherein the purchase event is for at least one product from the plurality of products performed by a first user from the plurality of users; 
upon identifying a user profile of a second user interacting with the product catalog and comparing the user profile of the second user with user profiles of users of the plurality of users associated with user interactions for which data is collected, determining a set of products from the plurality of products at the product catalog to be provided for display to the second user, wherein the set of products are determined as a set of top ranked products based on ranking a set of the plurality of probability values for a set of the plurality of events that matches the user profile of the second user; and 
displaying the set of products at the product catalog.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of product recommendations, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because collecting data on user interactions to determine which products to display to a user is a marketing activity and managing personal behavior. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, collecting data for user interactions performed through a product catalog, wherein the user interactions are performed by a plurality of users in relation to a plurality of products provided through the product catalog is a type of observation. Additionally, based on the data for the user interactions, determining a plurality of events corresponding to respective user interactions, wherein a first event from the plurality of events is associated with purchasing at least one product from the plurality of products provided through the product catalog, one or more properties of the at least one product, and a user profile including user properties of a user from the plurality of users corresponding to the respective user interaction corresponding to the first event; upon identifying a user profile of a second user interacting with the product catalog and comparing the user profile of the second user with user profiles of users of the plurality of users associated with user interactions for which data is collected, determining a set of products from the plurality of products at the product catalog to be provided for display to the second user, wherein the set of products are determined as a set of top ranked products based on ranking a set of the plurality of probability values for a set of the plurality of events that matches the user profile of the second user; and displaying the set of products at the product catalog are types of judgment. Furthermore, determining a plurality of probability values, each probability corresponding to a respective event of the plurality of events, wherein a first probability value from the plurality of probability values is a type of evaluation. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computer, one or more processors, and a user interface of a web page.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., product recommendation) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-8 do not aid in the eligibility of independent claim 1. For example, claims 2-8 merely further define the abstract limitations of claim 1, and do not include any further additional elements. Thus, dependent claims 2-8 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking an article of manufacture and a machine, claims 9-14 and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-8. It is noted that claim 9 includes additional elements of a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations, and claim 15 includes additional elements of a system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. As such, claims 9-14 and 15-20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et. al. (US 20080243631 A1, herein referred to as Kane), in view of Levy et. al. (US 20110282821 A1, herein referred to as Levy).

With respect to claim 1, Kane discloses:
A computer-implemented method, the method being executed by one or more processors and comprising {Kane, see at least: figs 4A, 4B, 5; [0130] components 102, 105, 302 and 306 in FIG. 2B may be embodied in computer code executed by one or more computers or computer processors}:
collecting data for user interactions performed through a product catalog provided on a user interface of a web page {Kane, see at least: fig 1, #106; [0014] The web sites typically host electronic catalogs or repositories of items that are available for purchase, rent, download, subscription, viewing, and/or some other form of consumption}, 
wherein the user interactions are performed by a plurality of users in relation to a plurality of products provided through the product catalog {Kane, see at least: [0014] The web sites may use the web service to perform a variety of services, including ... storing and maintaining user-specific event histories (i.e., user interactions), such as item purchase histories, item viewing histories, item rental histories, and/or search histories};
based on the data for the user interactions, determining a plurality of events corresponding to respective user interactions {Kane, see at least: [0014] The web sites may use the web service to perform a variety of services, including …  (a) storing and maintaining user-specific event histories … (b) analyzing these event histories to detect various types of associations between specific items. Examiner interpretation: An event in Kane is being interpreted as a user interaction, and detecting associations between specific items using the user-specific event histories in Kane is being interpreted as determining a plurality of events corresponding to respective user interactions.}, 
wherein a first event from the plurality of events is associated with purchasing at least one product from the plurality of products provided through the product catalog, one or more properties of the at least one product, and a user profile including user properties of a user from the plurality of users corresponding to the respective user interaction corresponding to the first event {Kane, see at least: [0018] the web service 100 collectively analyzes the event histories of the web site's end users 106 to detect and quantify associations between specific items; [0046] by segregating and analyzing events of a particular type, the web service can generate, and supply the web service client with, item associations that are specific to that Event Type (e.g., "users who purchase A also purchase B")… The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B"; [0067] event is represented as a tuple of a User ID (i.e., user property), an Event Type (i.e., user property), an item (Item ID and Item Type (i.e., property of the product), and the Event Time. Examiner interpretation: Because user-specific event histories can be stored and retrieved by the system for the specific end-user, this is interpreted to be a user profile.};
determining a plurality of probability values, each probability corresponding to a respective event of the plurality of events, wherein a first probability value from the plurality of probability values defines a probability for performing a purchase event executed by a corresponding user interaction from the user interactions, wherein the purchase event is for at least one product from the plurality of products performed by a first user from the plurality of users {Kane, see at least: [0119] the purchase histories of the users are retrieved, and are similarly used to generate a temporary table that maps user/date information to purchased items; [0120] the temporary tables are used to count, for each browsed item/purchased item pair, how many users bought the purchased item within 0-N days after viewing the browsed item; [0121] the count value generated for each browsed item/purchased item pair is divided by the total number of users that purchased any item within 0-N days after viewing the browsed item. The result of this calculation is the corresponding conditional probability value; [0123] the remaining set of purchased items for a given browsed item are sorted from highest to lowest conditional probability value, and the top M purchased items are retained for inclusion within a data structure … although many different items may have been purchased by users who viewed item A, only those M items that were purchased relatively frequently by users who viewed item A are included within the conditional mapping entry for item A}; and
upon identifying a user profile of a second user interacting with the product catalog {Kane, see at least: [0115] recommendations for a given user are generated by first retrieving at least a selected portion of the end user's selection history}, 
determining a set of products from the plurality of products at the product catalog to be provided for display to the second user {Kane, see at least: [0129] When a user submits a search query, the list of purchased items associated with that search query, including the associated percentage values, may be retrieved from the web service and incorporated into the search results page returned to the end user}, 
wherein the set of products are determined as a set of top ranked products based on ranking a set of the plurality of probability values for a set of the plurality of events that matches the user profile of the second user {Kane, see at least: [0115] recommendations for a given user are generated by first retrieving at least a selected portion of the end user's selection history from the event-data storage component 300 (block 422). The item association component 304 is further accessed to look up the items that are the most closely related to those present in the relevant selection history ("candidates"). The recommendation results are subsequently returned to the recommendation services interface 105; [0123] the remaining set of purchased items for a given browsed item are sorted from highest to lowest conditional probability value, and the top M purchased items are retained for inclusion within a data structure. Examiner interpretation: Because user-specific event histories can be stored and retrieved by the system for the specific end-user, this is interpreted to be a user profile. Thus, in this example, the end user’s selection history is retrieved and used to return the recommended products, which are the top-M products remaining in the data structure.}; and
displaying the set of products at the user interface of a web page providing the product catalog {Kane, see at least: [0129] When a user submits a search query, the list of purchased items associated with that search query, including the associated percentage values, may be retrieved from the web service and incorporated into the search results page returned to the end user}.
Although disclosing a computer-implemented method for providing item association data to users of a product catalog, Kane does not disclose:
upon comparing the user profile of the second user with user profiles of users of the plurality of users associated with user interactions for which data is collected, determining a set of products from the plurality of products to be provided.
However, Levy teaches:
upon comparing the user profile of the second user with user profiles of users of the plurality of users associated with user interactions for which data is collected, determining a set of products from the plurality of products to be provided {Levy, see at least: [0318] If the store has actions by user's that have entered links to their social profile, these actions can be used to relate to these profile elements, and effectively recommend products. For example, if an item is known to be bought by men in the Northwest with masters or higher education, then it can be recommended to someone with no purchase history but matches the profile}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a profile comparison as taught by Levy in the item association method of Kane in order to generate effective recommendations (Levy: [0317]).

With respect to claim 2, Kane and Levy teach the method of claim 1. Kane further discloses:
wherein the user interactions are associated with purchase transactions and with viewing interactions for one or more products from the product catalog {Kane, see at least: [0014] The web sites may use the web service to perform a variety of services, including ... storing and maintaining user-specific event histories, such as item purchase histories, item viewing histories, item rental histories, and/or search histories}.

With respect to claim 8, Kane and Levy teach the method of claim 1. Kane further discloses:
wherein the set of products is determined by comparing the user properties of the second user and user properties associated with the plurality of events corresponding to the plurality of probability values {Kane, see at least: [0115] recommendations for a given user are generated by first retrieving at least a selected portion of the end user's selection history from the event-data storage component 300 (block 422). The item association component 304 is further accessed to look up the items that are the most closely related to those present in the relevant selection history ("candidates"). The recommendation results are subsequently returned to the recommendation services interface 105; [0129] the list of purchased items associated with that search query, including the associated percentage values, may be retrieved from the web service and incorporated into the search results page returned to the end user}.

Regarding claims 9-10, 14 and 15-16, 20, claims 9-10 and 14 are directed to a non-transitory computer readable storage medium, while claims 15-16 and 20 are directed to a system. Claims 9-10, 14, and 15-16, 20 recite limitations that are parallel in nature to those addressed above for claims 1-2 and 8, which are directed towards a computer-implemented method. Therefore, claims 9-10, 14 and 15-16, 20 are rejected for the same reasons as set forth above for claims 1-2 and 8. 
It is noted that claim 9 includes additional elements of:
A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations.
Kane discloses:
A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations {Kane, see at least: [0130] The various functions described herein are preferably embodied within computer program code executed by one or more general purpose computers and stored on computer-readable media. More specifically, for example, components 102, 105, 302 and 306 in FIG. 2B may be embodied in computer code executed by one or more computers or computer processors}.
It is noted that claim 15 includes additional elements of:
A system, comprising:
a computing device; and
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations.
Kane discloses:
A system, comprising {Kane, see at least: fig 1}:
a computing device {Kane, see at least: [0130] one or more computers or computer processors}; and
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations {Kane, see at least: [0130] The various functions described herein are preferably embodied within computer program code executed by one or more general purpose computers and stored on computer-readable media. More specifically, for example, components 102, 105, 302 and 306 in FIG. 2B may be embodied in computer code executed by one or more computers or computer processors}.

	



Claims 3-4, 6-7, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et. al. (US 20080243631 A1, herein referred to as Kane), in view of Levy et. al. (US 20110282821 A1, herein referred to as Levy), in further view of Modaresi et. al. (US 20190318410 A1, herein referred to as Modaresi).

With respect to claim 3, Kane and Levy teach the method of claim 1. Kane further discloses:
wherein determining the plurality of probability values comprises {Kane, see at least: [0121] the count value generated for each browsed item/purchased item pair is divided by the total number of users that purchased any item within 0-N days after viewing the browsed item. The result of this calculation is the corresponding conditional probability value}:
determining events from the plurality of events and a second set of non-mutually exclusive events from the plurality of events {Kane, see at least: [0046] by segregating and analyzing events of a particular type, the web service can generate, and supply the web service client with, item associations that are specific to that Event Type (e.g., "users who purchase A also purchase B," "Users who view C also view D," or "Users who rent E also rent F"). The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."};
determining probability values corresponding to the events {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value}; and
determining a second set of probability values corresponding to the second set of non- mutually exclusive event {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value; [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."}.
Although disclosing that rank values can be determined for corresponding events and events can be deemed related or associated, Kane does not disclose:
determining a first set of mutually exclusive events; and
determining a first set of probability values corresponding to the first set of mutually exclusive events.
However, Modaresi teaches:
determining a first set of mutually exclusive events {Modaresi, see at least: [0041] The setup inputs further includes an identity of “competing” and “non-competing” items, which is implemented as a flag based on the characteristics of the target items. The value of the flag is either “Compete” or “Non-compete” (or true or false, etc.). ... in the case of restaurants, the flag would typically be set to Compete, because the customer would probably not buy more than one recommended item out of the target set (appetizers and sides)};
determining a first set of probability values corresponding to the first set of mutually exclusive events {Modaresi, see at least: [0096] The columns labelled 1 through 4 give the preference parameters (referred to as μ above) for each target item, expressed as a purchase probability}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining item purchases to be mutually exclusive or not as taught by Modaresi in the product recommendation method of Kane and Levy in order to adapt to changing offerings and changing customer mix and preferences (Modaresi: [0003]).

With respect to claim 4, Kane, Levy, and Modaresi teach the method of claim 3. Kane further discloses:
wherein a probability value from the probability values is determined as probabilities of purchasing products part of a corresponding event {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."}.
Although disclosing the ability to rank values based on probabilities, Kane does not disclose:
wherein a value from the first set of values is determined as a sum of probabilities from the first set of mutually exclusive events.
However, Modaresi teaches:
wherein a value from the first set of values is determined as a sum of probabilities from the first set of mutually exclusive events {Modaresi, see at least: [0093] Each element of μ is a number between 0 and 1 … If the Compete flag were set... the purchase probabilities are not independent and in fact must sum to something less than 1}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included summing the probabilities as taught by Modaresi in the product recommendation method of Kane and Levy in order to minimize the amount of historical data needed to make a recommendation (Modaresi: [0008]).

With respect to claim 6, Kane and Levy teach the method of claim 1. Kane further discloses:
wherein the plurality of probability values comprise a second set of probability values corresponding to events that are non-mutually exclusive {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."}.
Although disclosing the ability to rank probability values for related or associated events, Kane does not disclose:
a first set of probability values corresponding to events that are mutually exclusive.
However, Modaresi teaches:
a first set of probability values corresponding to events that are mutually exclusive {Modaresi, see at least: [0041] The setup inputs further includes an identity of “competing” and “non-competing” items, which is implemented as a flag based on the characteristics of the target items. The value of the flag is either “Compete” or “Non-compete” (or true or false, etc.). ... in the case of restaurants, the flag would typically be set to Compete, because the customer would probably not buy more than one recommended item out of the target set (appetizers and sides); [0096] The columns labelled 1 through 4 give the preference parameters (referred to as μ above) for each target item, expressed as a purchase probability}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining item purchases to be mutually exclusive or not as taught by Modaresi in the product recommendation method of Kane and Levy in order to adapt to changing offerings and changing customer mix and preferences (Modaresi: [0003]).

With respect to claim 7, Kane and Levy teach the method of claim 1. Kane further discloses:
a first event and a second event from the plurality of events {Kane, see at least: [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."};
a first product associated with the first event {Kane, see at least: [0018] the web service 100 collectively analyzes the event histories of the web site's end users 106 to detect and quantify associations between specific items; [0046] users who view A}; and
a second product associated with the second event {Kane, see at least: 0018] the web service 100 collectively analyzes the event histories of the web site's end users 106 to detect and quantify associations between specific items; [0046] users … purchase B}.
Although disclosing products associated with separate events, Kane does not disclose:
wherein events are mutually exclusive when a first product is an alternative to a second product.
However, Modaresi teaches:
wherein events are mutually exclusive when a first product is an alternative to a second product {Modaresi, see at least: [0041] The setup inputs further includes an identity of “competing” and “non-competing” items, which is implemented as a flag based on the characteristics of the target items. The value of the flag is either “Compete” or “Non-compete” (or true or false, etc.). ... in the case of restaurants, the flag would typically be set to Compete, because the customer would probably not buy more than one recommended item out of the target set (appetizers and sides); [0092] the Non-Compete flag is set at 209, because these ancillary items could all be purchased together (i.e., they are not substitutes for one another) (i.e., when the Compete flag is set, the items are alternatives)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining item purchases to be mutually exclusive or not as taught by Modaresi in the product recommendation method of Kane and Levy in order to adapt to changing offerings and changing customer mix and preferences (Modaresi: [0003]).


Regarding claims 12-13 and 18-19, claims 12-13 are directed to a non-transitory computer readable storage medium, while claims 18-19 are directed to a system. Claims 12-13 and 18-19 recite limitations that are parallel in nature to those addressed above for claims 6-7, which are directed towards a computer-implemented method. Therefore, claims 12-13 and 18-19 are rejected for the same reasons as set forth above for claims 6-7. 


Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et. al. (US 20080243631 A1, herein referred to as Kane), in view of Levy et. al. (US 20110282821 A1, herein referred to as Levy) and Modaresi et. al. (US 20190318410 A1, herein referred to as Modaresi), in further view of Hou et. al. (US 10699299 B1, herein referred to as Hou).

With respect to claim 5, Kane, Levy, and Modaresi teach the method of claim 3. Kane further discloses:
wherein a probability value from the second set of probability values is determined for an event defining a first set of products from the plurality of products, wherein the probability value is determined as a result of probabilities of buying each of the first set of products {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value, and the top M purchased items are retained ... only those M items that were purchased relatively frequently by users who viewed item A are included}.
Although disclosing the ability to rank probabilities based on related or associated events, Kane does not disclose:
wherein a value is determined as a result of subtracting purchasing the products as a group from a sum of buying each of the products.
However, Hou teaches:
wherein a value is determined as a result of subtracting purchasing the products as a group from a sum of buying each of the products {Hou, see at least: [8:45-46] # who bought S1+# who bought S2−# who bought both S1 and S2; [claim 5] a sum of a number of consumers who purchased promotions only from the first service and a number of consumers who purchased promotions only from the second service, wherein the sum includes a subtraction of the number of consumer who purchased promotions from both the first service and the second service}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the computation as taught by Hou in the product recommendation method of Kane, Levy, and Modaresi in order to facilitate discovery of promotions that customers are likely to purchase from a promotion and marketing service (Hou: [abstract]).

With respect to claim 11, Kane and Levy teach the non-transitory computer-readable medium of claim 9. Kane further discloses:
wherein determining the plurality of probability values comprises {Kane, see at least: [0121] the count value generated for each browsed item/purchased item pair is divided by the total number of users that purchased any item within 0-N days after viewing the browsed item. The result of this calculation is the corresponding conditional probability value}:
determining events from the plurality of events and a second set of non-mutually exclusive events from the plurality of events {Kane, see at least: [0046] by segregating and analyzing events of a particular type, the web service can generate, and supply the web service client with, item associations that are specific to that Event Type (e.g., "users who purchase A also purchase B," "Users who view C also view D," or "Users who rent E also rent F"). The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."};
determining probability values corresponding to the events {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value}; and
determining a second set of probability values corresponding to the second set of non- mutually exclusive event {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value; [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."};
wherein a probability value from the probability values is determined as probabilities of purchasing products part of a corresponding event {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."}, and
wherein a probability value from the second set of probability values is determined for an event defining a first set of products from the plurality of products, wherein the probability value is determined as a result of probabilities of buying each of the first set of products {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value, and the top M purchased items are retained ... only those M items that were purchased relatively frequently by users who viewed item A are included}.
Although disclosing the ability to rank probabilities based on related or associated events, Kane does not disclose:
determining a first set of mutually exclusive events; and
determining a first set of probability values corresponding to the first set of mutually exclusive events;
wherein a value from the first set of values is determined as a sum of probabilities from the first set of mutually exclusive events.
However, Modaresi teaches:
determining a first set of mutually exclusive events {Modaresi, see at least: [0041] The setup inputs further includes an identity of “competing” and “non-competing” items, which is implemented as a flag based on the characteristics of the target items. The value of the flag is either “Compete” or “Non-compete” (or true or false, etc.). ... in the case of restaurants, the flag would typically be set to Compete, because the customer would probably not buy more than one recommended item out of the target set (appetizers and sides)}; and
determining a first set of probability values corresponding to the first set of mutually exclusive events {Modaresi, see at least: [0096] The columns labelled 1 through 4 give the preference parameters (referred to as μ above) for each target item, expressed as a purchase probability};
wherein a value from the first set of values is determined as a sum of probabilities from the first set of mutually exclusive events {Modaresi, see at least: [0093] Each element of μ is a number between 0 and 1 … If the Compete flag were set... the purchase probabilities are not independent and in fact must sum to something less than 1}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining item purchases to be mutually exclusive or not as taught by Modaresi in the product recommendation method of Kane and Levy in order to adapt to changing offerings and changing customer mix and preferences (Modaresi: [0003]).
Although Kane, Levy, and Modaresi teach determining mutually exclusive and non-mutually exclusive events based on probability values, none disclose:
wherein a value is determined as a result of subtracting purchasing the products as a group from a sum of buying each of the products.
However, Hou teaches:
wherein a value is determined as a result of subtracting purchasing the products as a group from a sum of buying each of the products {Hou, see at least: [8:45-46] # who bought S1+# who bought S2−# who bought both S1 and S2; [claim 5] a sum of a number of consumers who purchased promotions only from the first service and a number of consumers who purchased promotions only from the second service, wherein the sum includes a subtraction of the number of consumer who purchased promotions from both the first service and the second service}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the computation as taught by Hou in the product recommendation method of Kane and Levy in order to facilitate discovery of promotions that customers are likely to purchase from a promotion and marketing service (Hou: [abstract]).

Regarding claim 17, claim 17 is directed to a system, dependent from claim 15. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 11, which is directed towards a non-transitory computer readable medium, dependent from claim 9. Therefore, claim 17 is rejected for the same reasons as set forth above for claim 11. 


Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments have rendered the rejections moot for independent claims 1, 9, and 15. However, Applicant’s arguments have been considered but are not persuasive in regards to claims 3, 11, and 17.

With respect to pages 13-14 of the Remarks, Applicant argues “the determination of ‘a first set of mutually exclusive events from the plurality of events and a second set of non-mutually exclusive events from the plurality of events,’ as claimed, complies with the written description requirements and is adequately and fully supported.” However, Examiner respectfully disagrees. 
In order to fulfill the written description requirement, “the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing” Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). Claims are found to “lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved” and that “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (MPEP § 2161.01, section I). 
Applicant points to paragraph [0031] in the specification for the evidence of disclosing how mutually exclusive and non-mutually exclusive events are determined, specifically pointing out how products can be interlinked based on the type of products, accessories of a parent product, or customer pattern of buying similar products. While the specification discloses several examples of what are considered to be non-mutually exclusive events, the specification fails to explicitly disclose how Applicant intends to determine whether an event is mutually exclusive or non-mutually exclusive. Although the specification discloses what can be used to determine mutually exclusive or non-mutually exclusive events,  it gives no description of how these features are used in the determination of whether products are mutually exclusive or non-mutually exclusive. Thus, one of ordinary skill in the art would not be able to understand how the inventor intends to achieve the claimed function. 
Additionally, according to the MPEP, “it is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter” in order to “ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent” (MPEP § 2173). Furthermore, “if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected” In re Packard, 751 F.3d at 1310 (Fed. Cir. 2014).
In this case, the metes and bounds of the claims are indefinite because how the inventor intends to achieve determining mutually exclusive or non-mutually exclusive events is unknown. Thus, one having ordinary skill in the art would not know the limits in which the invention has in regards to determining mutually exclusive or non-mutually exclusive events. Therefore, the claims fail the written description requirement and are indefinite under 35 U.S.C. 112, and the rejection is maintained.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 14-16 of the Remarks, Applicant argues “the Present Application is directed to the practical application of implementing user interaction data processing in the context of implementing an e-commerce platform that displays products to users based on matching of user profiles in a faster manner with improved resource spending.” However, Examiner respectfully disagrees. 
According to the MPEP, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification (MPEP § 2106.04(d)(1)).
In the instant case, the specification does not explicitly set forth the improvement as required by the MPEP because the specification merely sets forth the improvement in a conclusory manner. The specification does not provide the detail necessary to a person having ordinary skill in the art because the specification does not disclose the technological features that are achieving the proposed improvement to technology. Rather, specification is describing a method and system for making product recommendations by applying the abstract idea to a generic computer, and merely states that the system reduces technological resources in a conclusory manner.
Additionally, even if, arguendo, the specification does set forth the improvement beyond a conclusory manner, the claims do not reflect an improvement to the technology because the claims merely recite applying the abstract idea to a generic computer. The claims recite an abstract idea because they recite a marketing activity, managing personal behavior, and mental processes, and the additional elements recited in the claims are a computer, one or more processors, and a user interface of a web page. The additional elements recited are generic, and merely apply the recited abstract ideas to a generic computer. The claims do not reflect an improvement to technology because the interactions between the additional elements do not reflect the improvement cited by Applicant. The claims are not directed to improving the efficiency of the computer operations nor reducing the technical resources because the claims do not recite how the additional elements are achieving this result. Rather, the claims are directed to applying the abstract idea of making product recommendations to a generic computer. Therefore, the claims are not integrated into a practical application, and the rejection is maintained in this aspect.

With respect to pages 16-17 of the Remarks, Applicant argues “[l]ike the claims at issue in Enfish and Del Bene… claims 1-20 are patent-eligible because the subject matter of the claims improves an existing technology.” However, Examiner respectfully disagrees. 
In Enfish, the claims were determined to be eligible because the court determined that the claims were directed to a specific improvement to the way computers operate, embodied in the self-referential table, rather than an abstract idea of data searching, since the claimed limitations disclosed a specific manner of a self-referential table for a computer database rather than using conventional database methods or any form of storing tabular data. Id. This improvement was further supported in the specification which noted a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. Id. Therefore, in Enfish, the claims were directed to a specific solution to a problem in the software arts. Id.
Additionally, in Del Bene, the Patent Trial and Appeal Board (PTAB) reversed a rejection under 35 U.S.C. 101. The PTAB determined “under Step 2A(i), we conclude claim 1 recites a combination of abstract ideas including reliance upon mathematical relationships and mental processes.” However, the PTAB agreed with the Appellants in that “the innovation recited in Claim 1 is  based on much more than the mere use of a computer -it is  the specific, claimed features of the ordered combination” because “applying, by the payment processor computer device, the predictive model to predict each consumer within the global population and outside of the sample group that will experience the life event’ integrates the previously identified abstract ideas into a practical application,” which was reflected in Appellant’s specification. Ex Parte Del Bene et al., Appeal 2017-009185 (PTAB 2019).
In this case, Applicant’s claims do not recite an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’  for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. Although the claims include computer technology such as a computer, one or more processors, and a user interface of a web page, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish and Del Bene. 
Unlike the cited cases, the claims of the instant invention do not identify such a specific improvement to computer capabilities. For example, unlike Enfish, the claims do not recite an improvement to computer storage embodied in a self-referential table, and unlike Del Bene, the claims do not recite applying a predictive model to predict each customer within the global population. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial and mental task of making product recommendations. The claimed process, while arguably resulting in improved recommendations, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components and/or applying a predictive model. Rather, the claimed process is utilizing different data while employing generic processor and/or computer components to improve making product recommendations, e.g. commercial and mental processes. As such, unlike Enfish and Del Bene, the claims do not recite specific technological improvements, and the rejection is maintained in this aspect.

With respect to the rejection under 35 U.S.C. 102, Applicant’s amendments have rendered the rejection moot. Therefore, the rejection is hereby withdrawn.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dugan (US 20140372250 A1) was used to understand other methods for providing recommended content, also particularly employing a user profile comparison via a profile module.
Empson (2011 NPL) was used to understand other recommendation systems that use social profiles, particularly in making TV and movie recommendations using your Facebook profile and the profiles of each of your streaming services.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                   

/ALLISON G WOOD/            Primary Examiner, Art Unit 3625